Citation Nr: 1643680	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for motor neuron disease of the right lower extremity.

3. Entitlement to an initial rating in excess of 10 percent for motor neuron disease of the left lower extremity.

4. Entitlement to an increased rating for chronic fatigue, currently evaluated as 40 percent disabling.

5. Entitlement to an increased rating for sinusitis with blurred vision, currently evaluated as 50 percent disabling excluding temporary total evaluations.

6. Entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 30 percent disabling.

7. Entitlement to an increased rating for cluster headaches, currently evaluated as 30 percent disabling.

8. Entitlement to service connection for a heart disability.

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1983 to October 1986 and from October 1990 to May 1991, including service in the Southwest Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At that hearing, all issues listed above, to include entitlement to a TDIU, were addressed.  The issue of entitlement to a TDIU was also addressed at an October 2010 videoconference hearing before a different Veterans Law Judge and will therefore be the subject of a separate panel decision, as indicated above.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher initial ratings for PTSD and left and right lower extremity motor neuron disease, increased ratings for chronic fatigue, sinusitis and irritable bowel syndrome, and service connection for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From July 20, 2011, the evidence is approximately evenly balanced as to whether the symptoms of the Veteran's headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.





CONCLUSION OF LAW

From July 20, 2011, with reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 50 percent for cluster headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, Diagnostic Code 8199-8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veteran, through his representative, testified at the September 2015 hearing that the award of a 50 percent rating from July 20, 2011 for his cluster headaches would satisfy his appeal as to that issue.  Consequently, given that the Board is awarding that request, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim because any error would be harmless.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's cluster headaches are rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to cluster headaches, and it must be rated by analogy.  38 C.F.R. § 4.20 (2015).

Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

With reasonable doubt resolved in favor of the Veteran, the Board finds that the evidence supports the maximum schedular rating.

An April 2011 VA treatment record shows that after the Veteran went to urgent care the previous month for severe headaches, he reported that a Toradol injection he received improved his symptoms; he denied experiencing headaches since then.

An August 2011 private evaluation from a Dr. Selbst shows that the Veteran's headaches usually occurred two to three times per day with flare-ups a few times per month and were associated with blurry vision.  The Veteran described the headaches as feeling like a "nail going into my head" and reported that they were occasionally so intense as to be incapacitating.

An October 2011 VA treatment record indicates that the Veteran's headaches were stable with medication.

At an October 2012 VA examination, the Veteran reported that his headaches had worsened over time, increasing in intensity and frequency.  He described the headaches as involving pulsating or throbbing pain that was localized on one side of the head, sensitivity to light and sound, and changes in vision.  The Veteran estimated the severity as a nine out of ten and reported that they occurred about three to four times per week.  He added that he had lost about two months of work as a transit mechanic in the past 12 months as a result of the headaches.  The Veteran treated the headaches with Sumatriptan and Fioricet.  The examiner noted that the headaches involved very frequent prostrating and prolonged attacks of migraine and non-migraine headache pain which occurred more than once per month.

At the September 2015 hearing, the Veteran reported experiencing eight to nine debilitating headaches per month.  He reported that the headaches caused him to lose the ability to see due to blurry vision which prevented him from walking.  He added that they caused him to miss work and estimated that each episode lasted approximately one to five hours and that the headaches had remained at the present level of severity since about 2010.

The above evidence reflects that the Veteran experiences severe headaches more than once per month that are prostrating and incapacitating.  Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examiner would approximate this definition.  Moreover, to the extent that medication relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under Diagnostic Code 8100 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As the Veteran has indicated that the 50 percent rating will satisfy his appeal, there is no need to consider entitlement to an extraschedular evaluation.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to the maximum schedular rating of 50 percent for headaches is granted from July 20, 2011, forward, subject to controlling regulations governing the payment of monetary awards.


REMAND

As to the issues of entitlement to initial ratings in excess of 10 percent for motor neuron disease of the right and left lower extremities, in August 2013, the Veteran submitted a statement which expressed disagreement with the initial ratings assigned in a January 2013 rating decision.  While a statement of the case has not yet been issued, at the hearing, the representative stated that the Veteran was willing to "waive his right to a statement of the case" in order for the Board to more expeditiously take jurisdiction of and decide those issues.

While it is clear that an appellant can waive some due process rights, see Sutton v. Brown, 9 Vet. App. 553, 567-69 (discussing application of § 20.1304(c), including waiver provision); Allday v. Brown, 7 Vet. App. 517, 533 (appellant can "expressly waive ... due process rights [before the BVA] ... if he wishes to do so"); Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim), the language of 38 C.F.R. § 19.9(c) is not permissive.  It states that where an appellant has expressed disagreement with a determination of the AOJ and a statement of the case has not been provided, "the Board shall remand the claim to the AOJ with instructions to prepare a statement of the case."  38 C.F.R. § 19.9(c) (2015) (emphasis added); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Moreover, in this case, while the notice of disagreement was timely filed, nothing was submitted within one year of the rating decision that could be construed as a substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996) (holding that an appeal was properly before the Board where a notice of disagreement and substantive appeal were both filed within one year of the rating decision but no statement of the case had been issued).  Accordingly, those issues must be remanded for issuance of a statement of the case.

Regarding entitlement to service connection for a heart disorder, since the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, he is a Persian Gulf Veteran and therefore may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2015).  Significantly, signs or symptoms of such illness include cardiovascular-related complaints.  38 C.F.R. § 3.317(b)(11).  Entitlement to compensation requires that the resulting disability manifest to a compensable degree and cannot be attributed to any known clinical diagnosis, and that disability has existed for 6 months or more or exhibits intermittent episodes of improvement or worsening over a 6 month period.  38 C.F.R. § 3.317(a)(i),(ii), (4).  Although no cardiovascular defects were noted in either period of service, the record reveals a number of cardiovascular signs and symptoms.  In a November 1992 correspondence, the Veteran complained of rapid heartbeat; at a January 1997 VA general medical examination, the examiner noted that as to the cardiovascular system, the Veteran reported occasional left-sided chest pain which was not exercise related and did not have any consistent character; and private medical records dated from January 2013 show an abnormal EKG, mild aortic sclerosis and thickening of the mitral valve.  It is not clear whether his cardiovascular symptoms are all attributable to diagnosed disorders.  Accordingly, a VA examination is warranted.

In July 2015, VA received a document from the Social Security Administration indicating that in June 2015, the Veteran had applied for disability benefits from that agency.  While the document noted that the Veteran believed he was unable to work as of April 1, 2015 because of his disabling condition, it did not indicate which disabilities the Veteran claimed had resulted in such impairment.  In a July 2012 application for a TDIU, however, the Veteran indicated that his service-connected PTSD, irritable bowel syndrome, headaches and lower extremity motor neuron disease rendered him unemployable; at the September 2015 hearing, the Veteran alleged that, in addition to cluster headaches, his service-connected motor neuron disease, PTSD, irritable bowel syndrome, chronic fatigue and sinusitis contributed to his unemployability.  The Veteran has previously applied for Social Security Administration disability benefits, and the RO has associated those records with the claims file.  Records from this most recent June 2015 application, however, have not yet been obtained.  Considering the Veteran's statements regarding the effect his service-connected disabilities have on his ability to maintain employment, records from the most recent application are likely pertinent to the remaining claims on appeal.  Thus, while the Board regrets the additional delay this will cause, the appeal should be remanded to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Finally, at the September 2015 hearing, the representative claimed that the application of a bilateral factor to the awards of left and right lower extremity motor neuron disease had resulted in a lower overall combined rating than the Veteran would have received had the bilateral factor not been applied.  Accordingly, the representative requested that the bilateral factor not be applied in order for the Veteran to receive a higher overall rating.  Following implementation of the award granted herein, as well as any awards subsequently granted following the development indicated below, the AOJ should consider whether applying - or not applying - a bilateral factor for left and right lower extremity motor neuron disease results in a higher combined evaluation.  The AOJ should then apply whichever combination is more favorable to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran statement of the case addressing the issues of entitlement to initial ratings in excess of 10 percent for motor neuron disease of the right and left lower extremities.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2. Contact the Social Security Administration and obtain all records associated with the June 2015 claim for disability benefits.

3. Schedule the Veteran for a VA examination as to the etiology of any current heart disorder.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.

The examiner should first indicate whether the Veteran experiences any cardiovascular signs or symptoms that have not been attributed to a known clinical diagnosis.  If the Veteran's cardiovascular signs or symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate if the symptoms have persisted for 6 months or more.

Then, as to any diagnosed heart disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during any period of the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports should be considered credible.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completion of the above, readjudicate the claims, to include consideration of whether applying - or not applying - a bilateral factor for left and right motor neuron disease would result in an overall higher combined evaluation as described above.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


